[DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT                     FILED
                      ________________________          U.S. COURT OF APPEALS
                                                          ELEVENTH CIRCUIT
                                                             December 9, 2005
                             No. 05-11463                  THOMAS K. KAHN
                         Non-Argument Calendar                 CLERK
                       ________________________

                D. C. Docket No. 03-00277-CR-T-30-TBM


UNITED STATES OF AMERICA,


                                                               Plaintiff-Appellee,

                                  versus

EFREN DANIEL MARQUEZ-SILVA,


                                                         Defendant-Appellant.


                       ________________________

                Appeal from the United States District Court
                    for the Middle District of Florida
                     _________________________
                           (December 9, 2005)


Before CARNES, PRYOR and COX, Circuit Judges.

PER CURIAM:
      Duilio A. Espinosa-Montalban, appointed counsel for Efren Daniel

Marquez-Silva in this direct criminal appeal, has moved to withdraw from further

representation of the appellant and filed a brief pursuant to Anders v. California,

386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967). Our independent review of

the entire record reveals that counsel’s assessment of the relative merit of the

appeal is correct. Because independent examination of the entire record reveals no

arguable issues of merit, counsel’s motion to withdraw is GRANTED, and

Marquez-Silva’s conviction and sentence are AFFIRMED.




                                           2